UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7556


DARYLL SHUMAKE,

                    Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-01170-LMB-MSN)


Submitted: February 10, 2020                                 Decided: February 20, 2020


Before GREGORY, Chief Judge, and NIEMEYER and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daryll Keith Shumake, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daryll Keith Shumake seeks to appeal the district court’s order dismissing as

untimely his 28 U.S.C. § 2254 (2018) petition. See Gonzalez v. Thaler, 565 U.S. 134, 148

& n.9 (2012) (explaining that § 2254 petitions are subject to one-year statute of limitations,

running from latest of four commencement dates enumerated in 28 U.S.C. § 2244(d)(1)

(2018)). The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A) (2018). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2018). When, as here, the district court denies relief on procedural grounds,

the prisoner must demonstrate both that the dispositive procedural ruling is debatable and

that the petition states a debatable claim of the denial of a constitutional right. Gonzalez,
565 U.S. at 140-41 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Shumake has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny his

pending motions, deny leave to proceed in forma pauperis, and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2